REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Common Ownership
In their remarks filed 02/24/2021, applicant has successfully demonstrated that the subject matter disclosed in U.S. Patent No. 9,935,083 to Lee et al. is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity at the time the claimed invention was effectively filed (see MPEP § 2154.02(c)).

Allowability
The following is an examiner’s statement of reasons for allowance:
Claims 21-28, 30-33 and 40-43 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 21 and 40 including a semiconductor device or method of manufacturing thereof, the semiconductor device comprising: 

a first encapsulant that encapsulates one or more semiconductor dies on a substrate upper side;
a second encapsulant that encapsulates an electronic device on a substrate lower side;
an electromagnetic interference (EMI) shield comprising an EMI shield lower portion that covers the second encapsulant, and EMI shield lower portion completely covers an orthogonal projection of the electronic device upon the EMI shield lower portion;
in combination with the other structural limitations as claimed.

Claims 35-39 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 35 including a semiconductor device comprising: 
a substrate;
an encapsulant upper side that encapsulates a first semiconductor die on a substrate upper side;
an encapsulant lower side that encapsulates an electronic device on a substrate lower side;
an electromagnetic interference (EMI) shield comprising an EMI shield lower portion that covers the second encapsulant, wherein:
the EMI shield lower portion includes no openings other than the interconnect openings;

the EMI shield lower portion covers the lower substrate side along a majority of the first distance between the innermost left-side interconnect and the innermost right-side interconnect;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892